NO. 07-04-0273-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 31, 2004



______________________________





IN THE MATTER OF ROBERT BURNS MCCALL



_________________________________



FROM THE 251st DISTRICT COURT OF POTTER COUNTY;



NO. 90,595-C; HONORABLE PATRICK PIRTLE, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Robert B. McCall, appellant, an inmate proceeding 
pro se
, appeals the trial court’s order dismissing his case for failure to comply with Chapter 14 of the Texas Civil Practice and Remedies Code.  We dismiss the appeal.

The trial court clerk’s record was filed with this court on June 11, 2004; by letter, that same day, this court’s clerk gave notice to appellant of the filing of the trial court clerk’s record.  Pursuant to Texas Rule of Appellate Procedure 38.6(a), appellant’s brief was due July 12, 2004. 
By letter dated August 9, 2004, we notified appellant that the due date for the brief had passed, that the brief had not been filed and no motion for extension of time to file had been received by the court.  Citing Texas Rule of Appellate Procedure 38.8, the letter also notified appellant that the appeal would be subject to dismissal unless a response reasonably explaining his failure to file a brief, together with a showing that the appellee has not been significantly injured by the failure, was submitted by August 19, 2004. 

Appellant has not filed a response to the court’s August 9, 2004 letter, nor has he since submitted a brief or a motion for extension of time. 

Accordingly, having given all parties more than the required ten days’ notice, we dismiss the appeal for want of prosecution. Tex. R. App. P. 38.8(a)(1); 42.3(b).



James T. Campbell

        Justice